Citation Nr: 0820387	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1974 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
inter alia, granted service connection and assigned an 
initial 0 percent (noncompensable) rating for hepatitis C, 
effective July 22, 2002.  The veteran filed a notice of 
disagreement (NOD) in September 2003.  In April 2004, the RO 
assigned a higher initial rating of 20 percent for hepatitis 
C, effective July 22, 2002.  The RO issued a statement of the 
case (SOC) in May 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) that same month.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 20 percent for hepatitis C during the pendency of this 
appeal, as higher ratings are available and the appellant is 
presumed to be seeking the maximum available benefit, the 
claim for higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In September 2006, the Board remanded the claim for a higher 
initial rating for hepatitis C to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for further 
development.  After accomplishing further action, the RO/AMC 
continued the denial of the veteran's claim (as reflected in 
the January 2007 supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration.  

In June 2007, the Board again remanded the claim to the RO, 
via the AMC.  After completing the requested action, the 
RO/AMC continued the denial of the veteran's claim (as 
reflected in the October 2007 SSOC) and returned the matter 
to the Board for further appellate consideration.  

As a final preliminary matter, the Board points out that, in 
the September 2006 remand, the Board referred a claim for 
service connection for a psychiatric disorder secondary to 
service-connected hepatitis C to the RO for appropriate 
action.  As it does not appear that this claim has been 
adjudicated, the claim is, again, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the July 22, 2002 effective date of the grant of 
service connection, the veteran's hepatitis C has been 
manifested by complaints of fatigue, myalgias, occasional 
anorexia, nausea, vomiting, and malaise; there are no 
findings of weight loss, hepatomegaly, or objective evidence 
of incapacitating episodes requiring bedrest and treatment by 
a physician related to hepatitis C.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the May 2004 SOC set forth the criteria for 
all higher ratings for hepatitis C (which suffices for 
Dingess/Hartman).  Moreover, September 2006 and June 2007 
post-rating letters provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for a higher initial rating for hepatitis C, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  These letters specifically informed the veteran to 
submit any evidence in her possession pertinent to the claim, 
consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect.  These letters also provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the October 2007 SSOC 
reflects readjudication of the claim on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of December 2002 
and October 2007 VA examinations.  Also of record are various 
statements provided by the veteran and by her representative, 
on her behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board notes that the June 2007 remand instructed that the 
veteran should undergo examination for her hepatitis C, and 
that the physician should provide specific findings, 
including whether the veteran experiences daily fatigue, 
malaise, and/or anorexia; whether she experiences weight loss 
or hepatomegaly; and/or whether she has incapacitating 
episodes, and if so, the duration and frequency of such 
incapacitating episodes during the past 12-month period.  The 
veteran underwent VA examination in October 2007.  While the 
examiner noted that the veteran had gained weight in the 
previous year, felt fatigued on a daily basis, and had an 
episode of anorexia, nausea, and vomiting in June 2007, the 
examiner did not render a specific finding regarding 
hepatomegaly.  Nevertheless, the record reflects that the 
examiner did review the claims file and medical records, and 
provided a description of the veteran's hepatitis C which is 
largely responsive to the rating criteria and sufficient to 
rate the disability.  Accordingly, the Board finds that, as 
the AMC substantially complied with the June 2007 remand 
directives, no further action in this regard is warranted.  
See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).    

In addition, the Board notes that a February 2007 record of 
VA treatment indicates that the veteran had been working 
until medical problems prevented her from doing so.  She 
added that she had applied for disability through the Social 
Security Administration (SSA).  Records regarding a claim for 
SSA benefits have not been associated with the claims file.  
However, another remand to obtain these records is 
unnecessary.  Another record of VA treatment from February 
2007 includes the veteran's report that she had been working 
as a pediatric nurse until her May 2006 surgery.  The veteran 
underwent foot surgery, specifically, neuroma removal, in May 
2006.  The records of VA treatment include numerous 
complaints of pain in the feet, and the February 2007 record 
of treatment indicates that the veteran's foot pain affected 
her function and quality of life in that she could not walk 
well and was not able to work.  The foregoing indicates that 
the records regarding a claim for disability benefits with 
SSA would relate to the veteran's foot problems, and there 
has been no argument that the SSA records are pertinent to 
the claim for an initial rating in excess of 20 percent for 
hepatitis C as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned an initial 20 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Pursuant to that diagnostic code, a 20 percent rating is 
warranted where there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the prior 12-month period.  A 40 
percent rating is warranted where there is  daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total  duration of at 
least four weeks, but less than six weeks, during the prior 
12-month period.  

A 60 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the prior 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted where there 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  

Note (2) provides that, for  the purposes of evaluating 
conditions under Diagnostic Code 7354, "incapacitating 
episode" means a period of acute  signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2007). 

Considering the pertinent evidence in light of the above-
noted legal authority, the Board find that, since the July 
22, 2002 effective date of the grant of service connection, 
the criteria for an initial rating in excess of 20 percent 
for hepatitis C have not been met.  

Records of VA treatment from March 2002 to October 2007 
reflect diagnoses of and treatment for hepatitis C.  These 
records reflect the veteran's complaints of fatigue, 
myalgias, nausea, and vomiting related to hepatitis C.  
During treatment in July 2003, the physician noted that, 
other than fatigue, the veteran had no problems.  In an 
October 2003 letter, the veteran's VA physician indicated 
that the veteran began treatment at the Brooklyn VA Medical 
Center (VAMC) in January 2003, and that she complained of 
fatigue, generalized malaise, hair loss, occasional anorexia, 
and insomnia.  A record of treatment from September 2006 
notes no hepatomegaly.  In June 2007, the veteran presented 
to the emergency room, reporting three days of nausea and one 
episode of vomiting.  The veteran indicated that she believed 
her nausea was related to running out of Venlafaxine 4 days 
earlier.  The diagnosis was nonspecific gastritis.  

Records of private treatment from May to August 2002 also 
reflect findings of hepatitis C.  In an October 2003 letter, 
the veteran's private physician indicated that the veteran 
experienced symptoms of fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and upper quadrant pain.  

The veteran was afforded a VA liver examination in December 
2002.  She then denied any vomiting, hematemesis, or melena.  
She reported that she was currently receiving PEG intron and 
Ribavirin which she started in September 2002.  She indicated 
that she experienced side effects of the medications such as 
chills, body aches, and tiredness.  She also gave a history 
of heartburn and reflux for a few months.  She denied any 
colic abdominal pain, fever, or abdominal distension or 
nausea.  She did complain of irritability with weakness and 
tiredness.  Weight was 136 pounds, and she reported a recent 
gain of 15 pounds.  Inspection of the abdomen was normal, 
with no hepatomegaly.  The diagnosis was chronic hepatitis C.  

The veteran again underwent VA liver examination in October 
2007.  The examiner noted that the veteran had multiple 
medical problems, including peripheral neuropathy, 
hypothyroidism, hyperlipidemia, low back pain, multiple joint 
pains, and depression, and was on Lyrica, Venlafaxine, 
Baclofen, and Naprosyn.  The veteran reported that she was 
trying to lose weight, and indicated that she currently 
weighed 160 lbs., adding that she had gained 10 lbs. in the 
past year.  The veteran indicated that she felt fatigued on a 
daily basis, and took bed rest multiple times during the day 
because of pain (specifically neuropathic pain and joint and 
muscle pains).  She described an episode of anorexia, nausea, 
and vomiting in June 2007, for which she was treated in the 
emergency room.  She added that she experienced occasional 
episodes of nausea and anorexia, which she attributed to her 
medication Lyrica.  She added that these symptoms improved 
after reducing the dose of this medication.  She denied other 
incapacitating episodes, as well as current abdominal pain, 
nausea, vomiting, diarrhea, or blood in stools.  

Abdominal examination revealed the abdomen to be soft with 
bowel sounds.  There was no icterus, ascites, or evidence of 
portal hypertension.  General examination revealed no other 
signs of liver disease or evidence of malnutrition.  The 
diagnosis was hepatitis C (genotype 2B), stage two disease, 
and non-alcoholic steatohepatitis (NASH).   

The Board finds that the above-noted medical evidence does 
not show symptoms that warrant a rating in excess of 20 
percent for hepatitis C.  In this regard, there is no 
evidence of weight loss or hepatomegaly, rather, the veteran 
herself reported weight gain during both VA examinations.  
While the veteran has indicated that she took bed rest 
multiple times during the day, she also indicated that this 
bed rest was related to neuropathic and joint and muscle 
pains.  Moreover, although the veteran described emergency 
room treatment for an episode of anorexia, nausea, and 
vomiting in June 2007, the record reflects that the diagnosis 
was nonspecific gastritis.  Further, while the veteran has 
described episodes of nausea and vomiting, she herself 
attributed these episodes to her medication, Lyrica.  The 
record reflects that she has been prescribed Lyrica to treat 
peripheral neuropathy.  

Thus, the medical evidence does not reflect a disability 
picture consistent with the criteria for the next higher 
schedular rating of 40 percent under Diagnostic Code 7354.  
It logically follows that the criteria for an even higher 60 
percent rating likewise have not been met.

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, at any point since the 
effective date of the grant of service connection, the 
veteran's service-connected hepatitis C has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the May 2004 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 20 percent rating 
assigned).  Although the record reflects that the veteran is 
currently not working, there is no showing that her hepatitis 
C has resulted in marked interference with employment.  In 
fact, a February 2007 VA treatment record reflects the 
veteran's report that she had not worked as a pediatric 
clinic nurse since a May 2006 neuroma removal from her foot; 
and an August 2007 treatment record reflects her report that 
that chronic pain led her to stop working.  There also is no 
evidence that, since the effective date of the grant of 
service connection, the veteran's hepatitis C has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's hepatitis C, 
pursuant to Fenderson, and that the claim for a higher  
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 20 percent for hepatitis C is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


